DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the "confining member" as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US2020083527) in view of Ebisuzaki (US20180026301) (provided in Applicant's IDS filed on February 12, 2020).
Regarding Claim 1, Nakamura discloses an electrode for a battery ([0011]), and the electrode comprises a current collector ([0029]), a modifying layer including a polymer and a conductive auxiliary material (coating layer, acts as modifying layer, placed on current collector- [0036], coating layer includes a powdery carbonaceous conductive material –[0039], coating layer includes a first binder made from a polymer- [0045]), and an active material layer (active material layer disposed on coating layer-[0013]), in this order. Nakamura further discloses that the volume resistivity of the active material layer is between 0.90 Ω*cm to 60.0 Ω*cm ([0073]) which overlaps the instant range of 40 Ω*cm or less.
Nakamura does not directly disclose, where the volume resistivity of the modifying layer is referred to RA, and a volume resistivity of the active material layer is referred to RB, that RB/RA is 8x103 or less. 
Nakamura further discloses that the conductive auxiliary is preferably a carbonaceous material, and even more preferably a carbon black material, such as acetylene black, Ketjen black, and furnace 3 is inherent by Nakamura.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Even if not, since the materials used for the modifying layer are the same as the instant specifications, it would be obvious to one of ordinary skill to achieve the same RA value as the instant with the teachings of Nakamura, and therefore one of ordinary skill in the art would be able to achieve the RB/RA ratio of less than 8x103 by using the materials for the conductive auxiliary and the polymer disclosed by Nakamura. 
Nakamura does not directly disclose that the electrode is for a solid state battery, but does discloses that the electrode can work with a solid or liquid electrolyte ([0089]). Nakamura discloses that the positive electrode active material is made from lithium-metal oxides ([0065]). 
Ebisuzaki discloses a solid state battery ([0014]) with a solid electrolyte layer (solid electrolyte layer-15, [0015]), where the positive electrode active material is made from lithium-metal oxides 
Therefore it would be obvious to one of ordinary skill in the art to modify the electrode of Nakamura with the teachings of Ebisuaki to use the electrode of Nakamura for a solid state battery. The modified structure would have the expected result of inhibiting the decrease of the resistance to the electrons.
Regarding Claim 2 and 3, Nakamura in view of Ebisuzaki discloses the limitations as set forth above. 
However, Nakamura does disclose that the conductive auxiliary is preferably a carbonaceous material, and even more preferably a carbon black material, such as acetylene black, Ketjen black, and furnace black ([0040]) which are the same preferred materials for the conductive auxiliary of the instant specifications. Nakamura further discloses that the polymers used for the first binder can include polyvinylidene fluorides ([0048]), which are the same preferred materials for the polymer of the instant specifications. . It is the examiner’s position that because the materials of Nakamura are the same as the instant, the properties of volume resistivity of the RA value would be the same as the instant specification, and be in a range of 0.01 Ω*cm or less and 0.005 Ω*cm.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Even if not, it would be obvious that one of ordinary skill in the art with the teachings of Nakamura to be able to reach the RA value range of 0.01 Ω*cm or less and 0.005 Ω*cm or more.

Regarding Claim 5, Nakamura in view of Ebisuzaki discloses the limitations as set forth above. 
Nakamura does not directly disclose, where the volume resistivity of the modifying layer is referred to RA, and a volume resistivity of the active material layer is referred to RB, that RB/RA is 8x103 or less. 
Nakamura further discloses that the conductive auxiliary is preferably a carbonaceous material, and even more preferably a carbon black material, such as acetylene black, Ketjen black, and furnace black ([0040]) which are the same preferred materials for the conductive auxiliary of the instant specifications. Nakamura further discloses that the polymers used for the first binder can include polyvinylidene fluorides ([0048]), which are the same preferred materials for the polymer of the instant specifications. It is the examiner’s position that because the materials of Nakamura are the same as the instant, the properties of volume resistivity of the RA value would be the same as the instant specification, and that a RA value that would satisfy the RB/RA ratio of less than 3.8x103 is inherent by Nakamura.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112).
Regarding Claim 6, Nakamura in view of Ebisuzaki discloses the limitations as set forth above. Nakamura further discloses that the conductive auxiliary is preferably a carbonaceous material, and 
Even if not, since the materials used for the modifying layer are the same as the instant specifications, it would be obvious to one of ordinary skill to achieve the same spring constant for the modifying layer as the instant with the teachings of Nakamura, and therefore one of ordinary skill in the art would be able to achieve a spring constant per unit area of 1 MPa/μm or more and 7 MPa/μm or less.
Regarding Claim 7, Nakamura in view of Ebisuzaki discloses the limitations as set forth above. Nakamura in view of Ebisuzaki discloses a positive electrode for use in a solid state battery, where the electrolyte layer is solid. Nakamura further discloses a lithium ion battery with a cathode, an electrolyte layer which can be solid, and an anode, in this order ([0089]).
Therefore it would be obvious for one of ordinary skill in the art to modify the battery of Nakamura with the teachings of Ebisuzaki to have a solid state battery comprising a cathode, a solid electrolyte layer, and an anode, in this order, where the cathode meets the limitations of claim 1.
Regarding Claim 8, Nakamura in view of Ebisuzaki discloses the limitations as set forth above. 

Ebisuzaki discloses a solid electrolyte battery that comprises a confining member that applies a confining pressure in the thickness direction of the cathode, the solid electrolyte layer and the anode (retraining member acts as confining member, where pressure is applied in the laminated direction, which is equal to the thickness direction, of the cathode, electrolyte layer, and anode [0052]). Ebisuzaki further discloses that the preferred range of the confining range is 0.1 MPa or more, and preferably 20 MPa or less. Ebisuzaki teaches that when the restraining pressure is too high, would require an increase in the size of the restraining member which increases production cost.
Therefore it would be obvious to one of ordinary skill in the art to modify the battery of Nakamura to have a confining member that applies a confining pressure in the thickness direction of the cathode, the solid electrolyte layer and the anode. It would be further obvious to one of ordinary skill in the art to optimize the confining pressure to be as low as possible to keep production cost low and have a confining pressure optimized to meet the range of 0.05 MPa or more and 3 MPa or less.
Regarding Claim 9, Nakamura in view of Ebisuzaki discloses the limitations as set forth above.
Nakamura further discloses that the conductive auxiliary is preferably a carbonaceous material, and even more preferably a carbon black material, such as acetylene black, Ketjen black, and furnace black ([0040]) which are the same preferred materials for the conductive auxiliary of the instant specifications. Nakamura further discloses that the polymers used for the first binder can include polyvinylidene fluorides ([0048]), which are the same preferred materials for the polymer of the instant specifications. It is the examiner’s position that because the materials of Nakamura are the same as the instant, and the instant does not require a specific ratio for the modifying layer components, the properties of the spring constant for the modifying layer of Nakamura are inherently the same as the 
Even if not, since the materials used for the modifying layer are the same as the instant specifications, it would be obvious to one of ordinary skill to achieve the same spring constant for the modifying layer as the instant with the teachings of Nakamura, and therefore one of ordinary skill in the art would be able to achieve a spring constant per unit area of 1 MPa/μm or more and 7 MPa/μm or less.
Nakamura is silent to the use of a confining member that applies a confining pressure in the thickness direction of the cathode, the solid electrolyte layer and the anode, where the confining pressure is 0.2 MPa or more and 3 MPa or less.
Ebisuzaki discloses a solid electrolyte battery that comprises a confining member that applies a confining pressure in the thickness direction of the cathode, the solid electrolyte layer and the anode (retraining member acts as confining member, where pressure is applied in the laminated direction, which is equal to the thickness direction, of the cathode, electrolyte layer, and anode [0052]). Ebisuzaki further discloses that the preferred range of the confining range is 0.1 MPa or more, and preferably 20 MPa or less. Ebisuzaki teaches that when the restraining pressure is too high, would require an increase in the size of the restraining member which increases production cost.
Therefore it would be obvious to one of ordinary skill in the art to modify the battery of Nakamura to have a confining member that applies a confining pressure in the thickness direction of the cathode, the solid electrolyte layer and the anode. It would be further obvious to one of ordinary skill in the art to optimize the confining pressure to be as low as possible to keep production cost low and have a confining pressure optimized to meet the range of 0.2 MPa or more and 3 MPa or less.
Regarding Claim 10, Nakamura in view of Ebisuzaki discloses the limitations as set forth above. Nakamura in view of Ebisuzaki discloses a positive electrode for use in a solid state battery.

A first preparing step of preparing a first member including the current collector and the modifying layer formed on one side of the current collector (current collector-[0029], coating layer acts as modifying layer with conductive auxiliary and first binder with polymer-[0036]),
A second preparing step of preparing a second member including a base material and the active material formed on one side of the base material (second binder acts as base material, active material layer includes active material- [0064]), and
A joining step of joining the modifying layer in the first member and the active material layer in the second member, facing each other (active material layer is disposed on coating layer-[0064]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ANKITH R SRIPATHI/               Examiner, Art Unit 1728    

/MATTHEW T MARTIN/               Supervisory Patent Examiner, Art Unit 1728